      Case 2:12-cv-00859-LMA-MBN Document 1416 Filed 02/26/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                             CIVIL ACTION NO. 12-859

    VERSUS                                            SECTION I, DIVISION 5

    MARLIN GUSMAN, ET AL.                             JUDGE LANCE M. AFRICK
                                                      MAGISTRATE JUDGE NORTH


                        THE CITY OF NEW ORLEANS’S RESPONSE
                      TO THE COURT’S ORDER OF FEBRUARY 25, 2021

        Pursuant to the Court’s Order 1 of February 25, 2021, Third-Party Defendant, the City of

New Orleans (“City”), submits this response to the Court’s Order.

        On February 19, 2021, the City filed a Motion for Stay 2 requesting an order from this Court

staying the execution of its Order & Reasons 3 of January 25, 2021. The City noticed a submission

date of Wednesday, March 10, 2021, at 9:00 a.m. 4

        On February 23, 2021, counsel for the Plaintiff Class, Emily Cumming, sent an email

advising that the Plaintiff Class anticipated filing a motion for additional time to respond to the

City’s Motion for Stay.5 Counsel for the Plaintiff Class did not include the City’s outside counsel

on her February 23, 2021, correspondence. 6 Counsel for the Plaintiff Class subsequently filed

their Motion around 3:15 p.m. on February 23, 2021. 7 In its submission, the Plaintiff Class

generally indicated that the City had not responded to counsel’s inquiry, without noting that the

City was only given approximately four hours to respond. The Court granted the Plaintiff Class’s




1
  Rec. Doc. 1415.
2
  Rec. Doc. 1410.
3
  Rec. Doc. 1396.
4
  Rec. Doc. 1410-2.
5
  Rec. Doc. 1414-1.
6
  Id.
7
  Rec. Doc. 1412.

                                            Page 1 of 4
     Case 2:12-cv-00859-LMA-MBN Document 1416 Filed 02/26/21 Page 2 of 4




Motion in less than one day, presumably because the Motion was represented to be unopposed, or

alternatively, because the City’s position was irrelevant to the Court.

        The City subsequently filed a response 8 merely to clarify the record. The City believes

that without the proper context, and with the Court granting the Plaintiff Class’s Motion in less

than twenty-four hours as “unopposed,” 9 there appeared to be a suggestion both that the City was

somehow unreasonable in not responding to the subject email immediately and that the abbreviated

time afforded the City somehow suggested a lack of opposition to the Plaintiff Class’s Motion.

Nevertheless, the City advised the Court that it would not file an opposition to the Plaintiff Class’s

Motion given that the Court had already granted the Motion. 10 Moreover, in addition to quickly

granting the Plaintiff Class’s Motion as unopposed, the Court has now made its intentions clear

via Rec. Doc. 1415.

        The City reiterates its position that a stay is appropriate in this instance. The Independent

Monitors’ report 11 issued on February 8, 2021, confirms that the issues preventing the Orleans

Parish Justice Center (“OJC”) from achieving substantial compliance are not limited to the

physical facility or, as Plaintiff Class suggests, to deteriorating conditions (in the new Phase II

OJC jail building), but rather the training, staffing, and retention of Orleans Parish Sheriff’s Office

(“OPSO”) employees. 12 These concerns are not related to the alleged physical limitations of the

OJC. In fact, the Monitors recognize that “the City did extensively renovate portions of TDC,”

yet OPSO has failed to fully occupy TDC. 13 It is clear that the construction of a new jail building

alone will not alleviate the Monitors’ (nor the City’s) concerns.



8
  Rec. Doc. 1414.
9
  Rec. Doc. 1413.
10
   Rec. Doc. 1414.
11
   Rec. Doc. 1404.
12
   Id. at 65.
13
   Id. at 10.

                                             Page 2 of 4
         Case 2:12-cv-00859-LMA-MBN Document 1416 Filed 02/26/21 Page 3 of 4




            Importantly, in the absence of a stay, the City will have to spend considerable taxpayer

funds and community resources complying with the Court’s orders, including planning and

constructing a multimillion-dollar facility which has not been approved by the City’s legislative

body. The stay will also not substantially impair the other parties to this litigation given the current

status of this matter. Acute and sub-acute OPSO inmates are receiving quality mental health

services from Tulane University Hospital, which the Monitors have described as an “invaluable

asset in providing required and consistent psychiatric services for inmates at OJC.” 14 In addition,

acute and sub-acute OPSO inmates are currently receiving care provided by Wellpath and

infirmary care at University Medical Center. These arrangements will not be affected pending

appeal.



                                                 Respectfully submitted,

                                                 BY:     /s/ Sunni J. LeBeouf
                                                        SUNNI J. LEBEOUF (Bar #28633)
                                                        CITY ATTORNEY
                                                        Email: Sunni.LeBeouf@nola.gov
                                                        DONESIA D. TURNER (Bar #23338)
                                                        Email: Donesia.Turner@nola.gov
                                                        CHURITA H. HANSELL (Bar #25694)
                                                        Email: chhansell@nola.gov
                                                        DARREN P. TYUS (Bar #30772)
                                                        Email: Darren.Tyus.@nola.gov
                                                        1300 PERDIDO STREET
                                                        CITY HALL – ROOM 5E03
                                                        NEW ORLEANS, LOUISIANA 70112
                                                        TELEPHONE: (504) 658-9800
                                                        FACSIMILE: (504) 658-9868

                                                        /s/ Harry Rosenberg
                                                        HARRY ROSENBERG (#11465)
                                                        STEPHANIE POUCHER (#37263)
                                                        PHELPS DUNBAR LLP
                                                        365 CANAL STREET, SUITE 2000
14
     Id. at 64.

                                              Page 3 of 4
     Case 2:12-cv-00859-LMA-MBN Document 1416 Filed 02/26/21 Page 4 of 4




                                                     NEW ORLEANS, LA 70130
                                                     TELEPHONE: 504-566-1311
                                                     FACSIMILE: 504-568-9130
                                                     Email: Harry.Rosenberg@Phelps.com
                                                     Stephanie.Poucher@Phelps.com

                                                     COUNSEL FOR:
                                                     THE CITY OF NEW ORLEANS




                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was filed on this 26th day of February, 2021,

with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

to all participating counsel of record.



                                                             /s/ Sunni J. LeBeouf
                                                              SUNNI LEBEOUF




                                           Page 4 of 4
